Case: 19-20234      Document: 00515251747         Page: 1    Date Filed: 12/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-20234                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 30, 2019

FRANCISCO J. GONZALEZ,                                                   Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellant

v.

FLUOR CORPORATION,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2823


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Francisco J. Gonzalez appeals the district court’s
summary judgment dismissal of his claims asserted under the Americans with
Disability Act, 42 U.S.C. § 12101, et seq. In support of his appeal, Plaintiff-
Appellant argues the district court erred in finding that he had failed to
demonstrate the existence of a genuine dispute of material fact relative to
whether: (1) he suffered from an actual disability; (2) his employer regarded


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20234    Document: 00515251747     Page: 2   Date Filed: 12/30/2019



                                 No. 19-20234
him as suffering from a disability; (3) his employment was terminated because
of an actual or perceived disability; and/or (4) his employer refused to provide
him with a reasonable accommodation. We have carefully considered the
parties' competing submissions, the record, and applicable law. For essentially
the reasons stated in the Magistrate Judge’s January 22, 2019 Memorandum
and Recommendation, which was adopted by the district court on February 13,
2019, we AFFIRM the judgment of the district court.




                                       2